Exhibit 10.5.8

EXECUTION VERSION

AMENDMENT NO. 7 TO CREDIT AGREEMENT

This AMENDMENT NO. 7 TO CREDIT AGREEMENT (this “Amendment”) is made as of
December 11, 2014 (the “Effective Date”), by and among CONNECTURE, INC. (the
“Connecture”), DestinationRX, Inc. (“DestinationRX” and together with
Connecture, the “Borrowers”), the Lenders (as defined below) party hereto and
Wells Fargo Bank, National Association, as Agent for the Lenders (in such
capacity, the “Agent”). Capitalized terms used in this Amendment (including the
Recitals), to the extent not otherwise defined herein, shall have the same
meaning as in the Credit Agreement.

RECITALS

WHEREAS, the Borrowers are party to that certain Credit Agreement, dated as of
January 15, 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrowers, the Agent and the lenders party thereto from time to time (the
“Lenders”), pursuant to which the Lenders have made certain loans and financial
accommodations available to the Borrowers;

WHEREAS, the Borrowers have requested that the Agent and the Lenders make
certain amendments to the Credit Agreement in connection with a Qualifying IPO;
and

WHEREAS, the Agent and the Lenders are willing to amend such terms and
conditions of the Credit Agreement on the terms and conditions expressly set
forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. Amendment to the Credit Agreement. Effective as of the Effective Date, the
Credit Agreement shall be amended as follows:

(a). Schedule 1.1 of the Credit Agreement is hereby amended by adding the
following definition in the proper alphabetical order:

““Qualifying IPO” shall mean the issuance by the Administrative Borrower of its
common Equity Interests in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act resulting in Net Cash Proceeds of at least $40,000,000.”

2. Consent to Second Lien Amendment. Notwithstanding anything contained in
Section 6.6 (Prepayments and Amendments) of the Credit Agreement to the
contrary, the Agent and the Lenders hereby consent to the Second Lien Amendment
(as defined in Section 4(e) of this Amendment) in the form attached hereto as
Exhibit A.



--------------------------------------------------------------------------------

3. Conditions Precedent to Effectiveness of this Amendment. This Amendment shall
not become effective until all of the following conditions precedent shall have
been satisfied in the sole discretion of Agent or waived by Agent:

(a) Agent shall have received this Amendment fully executed in a sufficient
number of counterparts for distribution to all parties.

(b) Agent shall have received a fully executed amendment to the Second Lien
Credit Agreement, in form and substance reasonably acceptable to Agent and
relating to the matters addressed in this Amendment, as applicable.

(c) The Borrowers shall have paid all reasonable out-of-pocket fees, costs and
expenses incurred by the Agent in connection with this Amendment or otherwise
due and payable pursuant to the terms of the Credit Agreement, including,
without limitation, legal fees and expenses of counsel to the Agent.

(d) The representations and warranties set forth herein and in the Loan
Documents (other than any such representations or warranties that, by their
terms, are specifically made as of a date other than the date hereof) must be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any portion of any representation and
warranty that is already qualified or modified by materiality in the text
thereof).

(e) Agent shall have received all other documents and legal matters in
connection with the transactions contemplated by this Amendment and such
documents shall have been delivered or executed or recorded and shall be in form
and substance satisfactory to Agent.

4. Representations and Warranties. Each Borrower represents and warrants to
Agent and the Lenders as follows:

(a) Authority. Each Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery and performance by each Borrower of this Amendment have
been duly approved by all necessary corporate action, have received all
necessary governmental approval, if any, and do not contravene any law or any
contractual restriction binding on any Borrower. No other corporate proceedings
are necessary to consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by each
Borrower. This Amendment and each Loan Document (as amended or modified hereby)
is the legal, valid and binding obligation of each Borrower, enforceable against
each Borrower in accordance with its terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally,
and is in full force and effect.

(c) Representations and Warranties. The representations and warranties contained
in each Loan Document (other than any such representations or warranties that,
by

 

2



--------------------------------------------------------------------------------

their terms, are specifically made as of a date other than the date hereof) are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any portion of any representation and
warranty that is already qualified or modified by materiality in the text
thereof) on and as of the date hereof as though made on and as of the date
hereof.

(d) No Default. No event has occurred and is continuing that constitutes a
Default or Event of Default.

(e) No Fee. No fee has been or will be paid to the Second Lien Agent in
connection with the Amendment No. 6 to Second Lien Term Loan Agreement (the
“Second Lien Amendment”) dated as of December 11, 2014, or the transactions
contemplated hereby or thereby, except such fees as are set forth in the Second
Lien Amendment. No other side letter or other agreement not disclosed to Lenders
and Agent has been entered into in connection with the Second Lien Amendment or
the transactions contemplated hereby or thereby.

5. Choice of Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
other electronic method of transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

7. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.

(b) Except as specifically set forth in this Amendment, the Credit Agreement and
all other Loan Documents, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed and shall constitute the
legal, valid, binding and enforceable obligations of each Borrower to Agent and
Lenders without defense, offset, claim or contribution.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

 

3



--------------------------------------------------------------------------------

8. Ratification. Each Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement, as amended hereby,
and the Loan Documents effective as of the date hereof.

9. Estoppel. To induce Agent and Lenders to enter into this Amendment and to
induce Agent and Lenders to continue to make advances to Borrowers under the
Credit Agreement, each Borrower hereby acknowledges and agrees that, after
giving effect to this Amendment, as of the date hereof, there exists no Default
or Event of Default and no right of offset, defense, counterclaim or objection
in favor of any Borrower as against Agent or any Lender with respect to the
Obligations.

10. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

11. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

12. Release; Covenant Not to Sue.

(a) Each of the Borrowers hereby absolutely and unconditionally releases and
forever discharges Agent and the Lenders, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing
(each a “Released Party”), from any and all known claims, demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, which such
Borrower has had, now has or has made claim to have against any such person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured; provided
that, in each case, the foregoing release shall not apply to claims of fraud or
willful misconduct. Each of the Borrowers understands, acknowledges and agrees
that this release may be pleaded as a full and complete defense and may be used
as a basis for an injunction against any action, suit or other proceeding which
may be instituted, prosecuted or attempted in breach of the provisions of such
release.

(b) Each of the Borrowers, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by any
Borrower pursuant to the above release. If any Borrower or any of its
successors, assigns or other legal representations violates the foregoing
covenant, each Borrower, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all attorneys’ fees
and costs incurred by such Released Party as a result of such violation.

 

4



--------------------------------------------------------------------------------

13. Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or any Lender to waive any of their respective rights and
remedies under the Loan Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: CONNECTURE, INC. By:

/s/ James Purko

Name:

James Purko

Title:

CFO

DESTINATIONRX, INC. By:

/s/ James Purko

Name:

James Purko

Title:

CFO

 

S-1

AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION as Lender and as Agent By:

/s/ Sara Townsend

Name:

Sara Townsend

Title:

Director

 

S-2

AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

Second Lien Amendment

(See Attached)

 

S-1

AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMENDMENT NO. 6 TO SECOND LIEN TERM LOAN AGREEMENT

This AMENDMENT NO. 6 TO SECOND LIEN TERM LOAN AGREEMENT (this “Amendment”) is
made as of December 11, 2014 (the “Effective Date”), by and among CONNECTURE,
INC. (the “Connecture”), DESTINATIONRX, INC. (“DestinationRX” and together with
Connecture, the “Borrowers”), the Lenders (as defined below) party hereto and
THL Corporate Finance, Inc., as Agent for the Lenders (in such capacity, the
“Agent”). Capitalized terms used in this Amendment (including the Recitals), to
the extent not otherwise defined herein, shall have the same meaning as in the
Term Loan Agreement.

RECITALS

WHEREAS, the Borrowers are party to that certain Second Lien Term Loan
Agreement, dated as of March 18, 2013 (as the same has been amended and may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Term Loan Agreement”) among the Borrowers, the Agent and the lenders party
thereto from time to time (the “Lenders”), pursuant to which the Lenders have
made certain term loans available to the Borrowers;

WHEREAS, the Borrowers have requested that the Agent and the Lenders make
certain amendments to the Term Loan Agreement in connection with a Qualifying
IPO; and

WHEREAS, the Agent and the Lenders are willing to amend such terms and
conditions of the Term Loan Agreement on the terms and conditions expressly set
forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. Amendment to the Term Loan Agreement. Effective as of the Effective Date, the
Term Loan Agreement shall be amended as follows:

 

  (a). Schedule 1.1 of the Term Loan Agreement is hereby amended by deleting the
definition of “Qualifying IPO” in its entirety and replacing it with the
following in lieu thereof:

“Qualifying IPO” shall mean the issuance by the Administrative Borrower of its
common Equity Interests in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act resulting in Net Cash Proceeds of at least $40,000,000.

2. Consent to Senior Amendment. Notwithstanding anything contained in Section
6.6 (Prepayments and Amendments) of the Term Loan Agreement to the contrary, the
Agent and the Lenders hereby consent to the Senior Amendment (as defined in
Section 4(e) of this Amendment) in the form attached hereto as Exhibit A.



--------------------------------------------------------------------------------

3. Conditions Precedent to Effectiveness of this Amendment. This Amendment shall
not become effective until all of the following conditions precedent shall have
been satisfied in the sole discretion of Agent or waived by Agent:

(a) Agent shall have received this Amendment fully executed in a sufficient
number of counterparts for distribution to all parties.

(b) Agent shall have received a fully executed version of the Senior Amendment
(as defined below), in form and substance reasonably acceptable to Agent and
relating to the matters addressed in this Amendment, as applicable.

(c) The Borrowers shall have paid all reasonable out-of-pocket fees, costs and
expenses incurred by the Agent in connection with this Amendment or otherwise
due and payable pursuant to the Term Loan Agreement, including, without
limitation, legal fees and expenses of counsel to the Agent.

(d) The representations and warranties set forth herein and in the Loan
Documents (other than any such representations or warranties that, by their
terms, are specifically made as of a date other than the date hereof) must be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any portion of any representation and
warranty that is already qualified or modified by materiality in the text
thereof).

(e) Agent shall have received all other documents and legal matters in
connection with the transactions contemplated by this Amendment and such
documents shall have been delivered or executed or recorded and shall be in form
and substance satisfactory to Agent.

4. Representations and Warranties. Each Borrower represents and warrants to
Agent and the Lenders as follows:

(a) Authority. Each Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery and performance by each Borrower of this Amendment have
been duly approved by all necessary corporate action, have received all
necessary governmental approval, if any, and do not contravene any law or any
contractual restriction binding on any Borrower. No other corporate proceedings
are necessary to consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by each
Borrower. This Amendment and each Loan Document (as amended or modified hereby)
is the legal, valid and binding obligation of each Borrower, enforceable against
each Borrower in accordance with its terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally,
and is in full force and effect.

 

2



--------------------------------------------------------------------------------

(c) Representations and Warranties. The representations and warranties contained
in each Loan Document (other than any such representations or warranties that,
by their terms, are specifically made as of a date other than the date hereof)
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any portion of any representation and
warranty that is already qualified or modified by materiality in the text
thereof) on and as of the date hereof as though made on and as of the date
hereof.

(d) No Default. No event has occurred and is continuing that constitutes a
Default or Event of Default.

(e) No Fee. No fee has been or will be paid to the First Lien Agent in
connection with this Amendment, Amendment No. 7 to Credit Agreement (the “Senior
Amendment”) dated as of December 11, 2014, or the transactions contemplated
hereby or thereby, except such fees as are set forth in the Senior Amendment. No
other side letter or other agreement not disclosed to Lenders and Agent has been
entered into in connection with this Amendment, the Senior Amendment or the
transactions contemplated hereby or thereby.

5. Choice of Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
other electronic method of transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

7. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Term Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Term Loan Agreement, and each reference in the other
Loan Documents to “the Term Loan Agreement”, “thereof” or words of like import
referring to the Term Loan Agreement, shall mean and be a reference to the Term
Loan Agreement as modified and amended hereby.

(b) Except as specifically set forth in this Amendment, the Term Loan Agreement
and all other Loan Documents, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of each
Borrower to Agent and Lenders without defense, offset, claim or contribution.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

 

3



--------------------------------------------------------------------------------

8. Ratification. Each Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Term Loan Agreement, as amended
hereby, and the Loan Documents effective as of the date hereof.

9. Estoppel. To induce Agent and Lenders to enter into this Amendment, each
Borrower hereby acknowledges and agrees that, after giving effect to this
Amendment, as of the date hereof, there exists no Default or Event of Default
and no right of offset, defense, counterclaim or objection in favor of any
Borrower as against Agent or any Lender with respect to the Obligations.

10. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

11. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

12. Release; Covenant Not to Sue.

(a) Each of the Borrowers hereby absolutely and unconditionally releases and
forever discharges Agent and the Lenders, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing
(each a “Released Party”), from any and all known claims, demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, which such
Borrower has had, now has or has made claim to have against any such person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured; provided
that, in each case, the foregoing release shall not apply to claims of fraud or
willful misconduct. Each of the Borrowers understands, acknowledges and agrees
that this release may be pleaded as a full and complete defense and may be used
as a basis for an injunction against any action, suit or other proceeding which
may be instituted, prosecuted or attempted in breach of the provisions of such
release.

(b) Each of the Borrowers, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by any
Borrower pursuant to the above release. If any Borrower or any of its
successors, assigns or other legal representations violates the foregoing
covenant, each Borrower, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all attorneys’ fees
and costs incurred by such Released Party as a result of such violation.

 

4



--------------------------------------------------------------------------------

13. Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or any Lender to waive any of their respective rights and
remedies under the Loan Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: CONNECTURE, INC. By:

/s/ James Purko

Name:

James Purko

Title:

CFO

DESTINATIONRX, INC. By:

/s/ James Purko

Name:

James Purko

Title:

CFO

[Signature Page to Amendment No. 6 to Second Lien Term Loan Agreement]



--------------------------------------------------------------------------------

THL CORPORATE FINANCE, INC., as Agent By:

/s/ Christopher J. Flynn

Name: Christopher J. Flynn Title: Co-Chief Executive Officer THL CREDIT, INC.,
as a Lender By:

/s/ Christopher J. Flynn

Name: Christopher J. Flynn Title: Co-Chief Executive Officer THL CREDIT GREENWAY
FUND II LLC, as a Lender By: THL Credit, Inc., its Manager By:

/s/ Christopher J. Flynn

Name: Christopher J. Flynn Title: Co-Chief Executive Officer UNITED INSURANCE
COMPANY OF AMERICA, as a Lender By: THL Credit, Inc., its Manager By:

/s/ Christopher J. Flynn

Name: Christopher J. Flynn Title: Co-Chief Executive Officer

[Signature Page to Amendment No. 6 to Second Lien Term Loan Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Senior Amendment

Please see attached.